DETAILED ACTION
This Office Action is in response to the application filed on 17 July 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 9, 11-15, and 17-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morad et al. (US 2015/0349193 A1; hereinafter Morad).
In regards to claim 1, Morad teaches a method of forming a solar module comprising: 
scribing [0015-0016] a solar cell (10) [0101] having a front side metallization pattern (e.g. fig. 2A; [0100]) including bus bars (15); 
singulating (e.g. figs. 2-3; [0039-0041]; [0101-0106]) the solar cell to form strips, each strips having a bus bar on just one side (e.g. fig. 2A); 
depositing a conductive adhesive ([0114], [0117], [0123]) on a portion of at least some of the singulated strips; 
arranging the strips in a shingled manner to form a string of strips (100) (e.g. figs. 4A-4C; [0117], [0123], [0132]) such that at least a bus bar of at least one strip overlaps [0117] with a portion of an adjacent strip with the conductive adhesive forming a bond between the bus bar of the strip and a back side metallization pattern formed on the adjacent strip, wherein the back side metallization pattern is without finger lines and bus bars, or is comprised of just finger lines (e.g. figs. 2A-2C; [0121]); 
connecting the plurality of strings electrically in parallel to form a plurality of sets of strings (fig. 5A: e.g. (200) comprises (100) with gaps (210) indicating a plurality; [0140-0144]); 
connecting the plurality of sets of strings electrically in series [0140-0144]; and 
encapsulating the connected plurality of sets of strings between a frontsheet (420) and a backsheet (430) (e.g. figs. 8A-8C; [0158]).
In regards to claim 2, Morad teaches the limitations discussed above in addressing claim 1. Morad further teaches the limitations wherein the first metallization pattern on a front side of the solar cell (10), the first metallization pattern including the at least one bus bar (15) per strip [0100].
In regards to claim 3, Morad teaches the limitations discussed above in addressing claim 2. Morad further teaches the limitations wherein the first metallization pattern includes fingers (20) [0100].
In regards to claim 4, Morad teaches the limitations discussed above in addressing claim 3. Morad further teaches the limitations wherein the first metallization pattern includes cut lines [0111].
In regards to claim 5, Morad teaches the limitations discussed above in addressing claim 3. Morad
In regards to claim 8, Morad teaches the limitations discussed above in addressing claim 1. Morad further teaches the limitations wherein the second metallization pattern includes cut lines ([0111], [0243]).
In regards to claim 9, Morad teaches the limitations discussed above in addressing claim 1. Morad further teaches the limitations wherein the finger lines extend the entire width across the solar cell (e.g. figs. 2A-2C; [0121]).
In regards to claim 11, Morad teaches the limitations discussed above in addressing claim 1. Morad further teaches the limitations wherein the solar cell is a square cell (figs. 3A-3E; [0039-0041], [0136-0137]).
In regards to claim 12, Morad teaches the limitations discussed above in addressing claim 1. Morad further teaches the limitations wherein the solar cell is a pseudo-square cell (figs. 3A-3E; [0039-0041], [0136-0137]).
In regards to claim 13, Morad teaches the limitations discussed above in addressing claim 1. Morad further teaches the limitations wherein the sets of strings (440) are supported by an isolation strip (535) (e.g. figs. 8D-8E; [0063-0064]).
In regards to claim 14, Morad teaches the limitations discussed above in addressing claim 13. Morad further teaches the limitations wherein the electrical connections of the sets of strings are formed of conductive ribbons (e.g. (440)) supported by the isolation strip (535) (e.g. figs. 8D-8E; [0063-0064]).
In regards to claim 15, Morad teaches a method of forming a solar module comprising: 
scribing [0015-0016] a solar cell (10) [0101] including at least a first metallization pattern (e.g. fig. 2A; [0100]), wherein the first metallization pattern includes only finger lines (e.g. figs. 2A-2C; [0121]); 
singulating (e.g. figs. 2-3; [0039-0041]; [0101-0106]) the solar cell to form strips (fig. 2A); 
depositing a conductive adhesive ([0114], [0117], [0123])  on a portion of at least some of the singulated strips; 
arranging the strips in a shingled manner to form a string of strips (100) (e.g. figs. 4A-4C; [0117], [0123], [0132]) such that each strip overlaps [0117] with a portion of an adjacent strip with the conductive adhesive forming a bond between the a metallization pattern of a first strip and a metallization pattern of an adjacent strip; 
connecting the plurality of strings electrically in parallel to form a plurality of sets of strings (fig. 5A: e.g. (200) comprises (100) with gaps (210) indicating a plurality; [0140-0144]); 
connecting the plurality of sets of strings electrically in series [0140-0144]; and 
encapsulating the connected plurality of sets of strings between a frontsheet (420) and a backsheet (430) (e.g. figs. 8A-8C; [0158]).
In regards to claim 17, Morad teaches the limitations discussed above in addressing claim 15. Morad further teaches the limitations wherein the first metallization pattern includes cut lines [0111].
In regards to claim 18, Morad teaches the limitations discussed above in addressing claim 15. Morad further teaches the limitations wherein the finger lines extend the entire width across the solar cell (e.g. figs. 2A-2C; [0121]).
In regards to claim 19, Morad teaches the limitations discussed above in addressing claim 15. Morad further teaches the limitations wherein the solar cell includes a second metallization pattern on a back side of the solar cell (e.g. figs. 2A-2C; [0121]).
In regards to claim 20, Morad teaches the limitations discussed above in addressing claim 19. Morad
In regards to claim 21, Morad teaches the limitations discussed above in addressing claim 19. Morad further teaches the limitations wherein the second metallization pattern includes cut lines (0111), [0243].
In regards to claim 22, Morad teaches the limitations discussed above in addressing claim 20. Morad further teaches the limitations wherein the fingers extend the entire width across the solar cell (e.g. figs. 2A-2C; [0121]).
In regards to claim 23, Morad teaches the limitations discussed above in addressing claim 19. Morad further teaches the limitations wherein the second metallization pattern is a blank metallization pattern [0028].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812